DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.
 
Response to Amendment
This action is in response to amendments and remarks filed on 09/13/2021. Claims 1-17 and 19-20 are considered in this office action. Claim 1 has been amended. Claim 18 has been cancelled. Claims 1-17 and 19-20 are pending examination.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
None of the cited reference teach the amended limitations of independent claim 1

Applicant's argument A. has been fully considered but it is not persuasive.
Regarding Applicant’s argument A. that none of the cited reference teach the amended limitations of independent claim 1, Examiner respectfully disagrees. Cited reference Young teaches the controller controls the driving unit to move to a set position and acquires data using a camera at the set position (i.e. captures images while a movement of the main body is stopped) and performs peripheral state recognition (Young, Par. [0124] lines 1-4). In other words, cited reference Young teaches a controller moves the robot to a set position where the movement of the robot is stopped, and the camera captures image data, which is used to perform peripheral state recognition, at the set position while the movement of the robot is stopped. Therefore, Examiner maintains that the currently cited references teach the amended limitations of independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (KR 10-2015-0126106 (Full English Translation)), in view of Fisher et al. (US 2017/0355081 A1), in view of Dasgupta et al. (US 2018/0158197 A1), in view of High et al. (US 2016/0259339), and further in view of Artes et al. (US 2015/0212520 A1).
Regarding claim 1, Young teaches “An autonomous cleaner (Par. [0001] line 1 teaches a robot cleaner) comprising: a main body (Par. [0029] line 2 teaches a main body); a motor configured to selectively apply a moving force to move the main body (Par. [0033] line 1 teaches a driving driver for driving the left wheel and the right wheel); a camera configured to capture, at preset intervals, images related to a region in which the main body is located, the images including a first image and a second image (Par. [0135] lines 1-4 teaches a camera acquiring first image data at a first time and second image data at a second time); a memory configured to store information related to a preset machine learning algorithm for analyzing image content (Par. [0088] lines 1-2 teaches a memory that stores a program for processing and controlling the controller and storing input or output data); and a controller configured to: detect a difference between the first image and the second image (Par. [0135] line 1 through Par. [0136] lines 3 teaches the controller comparing first image data with the second image data and performs abnormality determination based on the difference data), determine whether a subject of the third image is a person or an animal, when the subject of the third image is a person or an animal, determine that a result of analyzing the third image is subject to reporting (Par. [0129] lines 1-5 teaches determining an abnormality occurs when an obtained image contains a non-registered person (determines the subject of the image is a person), and when the abnormality occurs a notification message is sent (determines image analysis is subject to reporting when the abnormality is present)); and where, while the first image and the second image are being captured, the controller stops at least one of a movement of the main body or a rotation of the camera (Par. [0124] lines 1-4 teaches the controller controls the driving unit to move to a set position and acquires image data using the camera at the set position (i.e. while the movement of the robot cleaner is stopped) which is used to perform peripheral state recognition; Par. [0128] lines 1-3 teaches the robot , however Young does not explicitly teach the controller configured to “generate a third image including a portion of at least one of the first image or the second image from which the difference is detected based on the detected difference between the first image and the second image, analyze the third image using the preset machine learning algorithm”, where the determination that the subject of the image is a person or an animal is performed using “a deep learning algorithm”, “when the subject of the third image is an object obstructing driving of the autonomous cleaner, determine that the result of analyzing the third image is subject to reporting, and when the subject of the third image is an object that does not affect driving of the autonomous cleaner, determine that the result of analyzing the third image is not subject to reporting, wherein the controller is configured to control the camera to capture a new image when the subject of the third image corresponds to an object that does not affect a movement of the autonomous cleaner”.
	From the same field of endeavor, Fisher teaches a controller configured to “generate a third image including a portion of at least one of the first image or the second image from which the difference is detected based on the detected difference between the first image and the second image (Par. [0136] lines 8-11 teaches a camera taking a plurality of images, taking a differential between the images (detecting a difference between a first and second image), and using the differential to produce a differential image (generate a third , analyze the third image using the preset machine learning algorithm (Par. [0136] lines 11-15 teaches using (analyzing) the differential image to determine where and if changes have occurred in a surface and spill, if the changes indicate a movement, and based on the changes and detection of a movement if a spill has occurred, and Par. [0151] lines 1-5 teaches using a vision classifier on the images to identify potential spills utilizing learning-based methods)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Young to incorporate the teachings of Fisher to have the controller taught by Young generate a third image based on the difference between the first and second images as taught by Fisher and analyze the third image using a machine learning algorithm as taught by Fisher.
	The motivation for doing so would be to for controller to learn to identify/associate patterns in images with spills to identify potential spills (Fisher, Par. [0151] lines 9-10).
	However, the combination of Young and Fisher above does not explicitly teach where the determination that the subject of the image is a person or an animal is performed using “a deep learning algorithm”, “when the subject of the third image is an object obstructing driving of the autonomous cleaner, determine that the result of analyzing the third image is subject to reporting, and when the subject of the third image is an object that does not affect driving of the autonomous cleaner, determine that the result of analyzing the third image is not subject to reporting, wherein the controller is configured to control the camera to capture a new image when the subject of the third image corresponds to an object that does not affect a movement of the autonomous cleaner”.
	From the same field of endeavor, Dasgupta teaches where the determination that the subject of the image is a person or an animal is performed using “a deep learning algorithm (Abstract lines 1-10 teaches and unmanned aerial vehicle using visual sensors to capture images of the environment and processes the images to obtain information about detected objects by applying machine learning techniques such as a deep convolutional neural network, and Par. [0048] lines 1-6 teaches an object detection system that identifies instances of various classes of objects occurring in the captured images, where the classes of objects includes humans and animals)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Young and Fisher to incorporate the teachings of Dasgupta to have the controller taught by the combination of Young and Fisher determine the subject of the image is a person or animal using a deep learning algorithm as taught by Dasgupta.
	The motivation for doing so would be to have the cleaner learn the appearances of instances of certain objects (e.g., of particular people) using captured images (Dasgupta, Par. [0054] lines 3-5).
when the subject of the third image is an object obstructing driving of the autonomous cleaner, determine that the result of analyzing the third image is subject to reporting, and when the subject of the third image is an object that does not affect driving of the autonomous cleaner, determine that the result of analyzing the third image is not subject to reporting, wherein the controller is configured to control the camera to capture a new image when the subject of the third image corresponds to an object that does not affect a movement of the autonomous cleaner”.
	From the same field of endeavor, High teaches “when the subject of the third image is an object obstructing driving of the autonomous cleaner, determine that the result of analyzing the third image is subject to reporting, and when the subject of the third image is an object that does not affect driving of the autonomous cleaner, determine that the result of analyzing the third image is not subject to reporting (Par. [0102] lines 1-7 and 10-11 teaches when an obstruction not identified as a short term obstruction is detected, the central computer system causes the motorized transport unit to go around the object and/or along an alternative route if it is confirmed that an alternate route is available (i.e. when the motorized transport unit is able to move around an object and thus the driving is not affected, the object is not reported), and when an alternate route cannot be located (i.e. when the object obstructs the driving of the motorized transport unit), the central computer system notifies one or more of the workers)”.

	The motivation for doing so would be to notify workers so the obstacle can be moved or alternate instructions can be provided (High, Par. [0102] lines 12-13).
	However, the combination of Young, Fisher, Dasgupta, and High does not explicitly teach “wherein the controller is configured to control the camera to capture a new image when the subject of the third image corresponds to an object that does not affect a movement of the autonomous cleaner”.
	From the same field of endeavor, Artes teaches “wherein the controller is configured to control the camera to capture a new image when the subject of the third image corresponds to an object that does not affect a movement of the autonomous cleaner (Par. [0030] lines 1-17 teaches a robot comprising a sensor module with one or more sensor units, which can include cameras, for acquiring items of information with respect to the environment which are used to contrast a map of the area, and this newly constructed map and a permanent map corresponding thereto can be combined (i.e. the third image) to recognize possible differences, including indicating an obstruction; Par. [0042] lines 4-8 teaches the environment can be “scanned” to 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Young, Fisher, Dasgupta, and High to incorporate the teachings of Artes to have the controller taught by the combination of Young, Fisher, Dasgupta, and High continue to perform processing and capture new images when the subject of the third difference image does not affect a movement of the cleaner as taught by Artes.
	The motivation for doing so would be to allow all points in a room be checked for accessibility (Artes, Par. [0040] line 9).
Regarding claim 2, the combination of Young, Fisher, Dasgupta, High, and Artes teaches all the limitations of claim 1 above, and further teaches “wherein the controller further detects information related to the subject of the third image using the preset machine learning algorithm (Fisher, Par. [0136] lines 11-15 teaches using )”.
Regarding claim 3, the combination of Young, Fisher, Dasgupta, High, and Artes teaches all the limitations of claim 2 above, and further teaches “wherein the memory further stores training data for using the preset machine learning algorithm (Fisher, Par. [0080] lines 1-2 and 18-19 and Par. [0151] lines 8-10 teaches the memory storing a library of images used in a machine learning algorithm to train controller to identify/associate patterns in images with spills), and the controller further determines a degree of similarity between image information included in the training data and the third image using the preset machine learning algorithm (Young, Par. [0058] lines 1-4 teaches determining if the difference between stored (training image) data and acquired (third image) data is greater than or equal to a predetermined value (determines a degree of similarity) or if there is no coincidence between the stored data and the acquired data), and detects information related to the subject of the third image based on the determined degree of similarity (Young, Par. [0056] lines 2-4 teaches performing peripheral state recognition based on the image data, and Par. [0058] lines 1-4 teaches determining an abnormal state 
Regarding claim 4, the combination of Young, Fisher, Dasgupta, High, and Artes teaches all the limitations of claim 3 above, and further teaches “a communication interface configured to exchange signals (Young, Par. [0004] lines 2-3 teaches a communication unit for exchanging data with an external device), wherein the controller instructs the communication interface to transmit information related to the subject of the third image to at least one of a server and a user terminal when the subject of the third image is a person or an animal (Young, Par. [0129] lines 1-4 teaches sending a notification message to a mobile terminal when a non-registered person is detected in the image, and Par. [0169] line 2 teaches the message includes an image (information related to a subject of the third image))”.
Regarding claim 5, the combination of Young, Fisher, Dasgupta, High, and Artes teaches all the limitations of claim 4 above, and further teaches “wherein the controller further instructs the communication interface to transmit a warning message to the user terminal when the subject of the third image is a person or an animal (Young, Par. [0129] lines 1-4 teaches sending a notification message to a mobile terminal when a non-registered person is detected in the image)”.
Regarding claim 6, the combination of Young, Fisher, Dasgupta, High, and Artes teaches all the limitations of claim 4 above, and further teaches “an input device configured to receive a user input , wherein the controller further manages the memory to store one or more fourth images based on the user input (Fisher, Par. [0163] lines 2-7 teaches storing labeled examples (fourth image data) provided by user input for use with machine learning to identify spills by comparing the labeled example to captured data), and determines whether the subject of the third image corresponds to any of the one or more fourth images stored in the memory when the subject of the third image is a person or an animal (Young, Par. [0136] lines 1-3 teaches using difference (third image) data to determine if a person detected in the living room is a thief based on if there is no correspondence to the stored image data)”. 
Regarding claim 7, the combination of Young, Fisher, Dasgupta, High, and Artes teaches all the limitations of claim 6 above, and further teaches “wherein the controller instructs the communication interface to cease transmitting the information related to the subject of the third image to the at least one of the server or the user terminal when the subject of the third image corresponds to any of the one or more fourth images stored in the memory (Young, Par. [0133] lines 5-6 teaches sensor unit obtaining a human body detection signal; and Par. [0136] line 1 through Par. [0137] line 2 teaches when an abnormality is determined based on difference (third image) data indicating that a thief detected in the acquired image data of living room is not present in (does not correspond to) the stored (fourth) image data, an alarm message is transmitted; i.e. when an abnormality is not determined based on the difference data indicating the acquired 
Regarding claim 8, the combination of Young, Fisher, Dasgupta, High, and Artes teaches all the limitations of claim 7 above, and further teaches “wherein the controller further causes the autonomous cleaner to resume an operation being carried out prior to capturing the first and second images after the communication interface ceases transmitting the information related to the subject of the third image to the at least one of the server or the user terminal (Young, Par. [0118] line 1 through Par. [0119] line 3 teaches recognizing and determining there is an abnormality based on the comparison of the previous stored data and the current data and transmitting abnormality information to a user terminal (Par. [0123] lines 1-2), and Par. [0116] lines 2-3 teaches repeatedly performing the recognition and determination steps (returns to operation being carried out prior to capturing first and second images after ceasing transmission of information to user terminal))”.
Regarding claim 9, the combination of Young, Fisher, Dasgupta, High, and Artes teaches all the limitations of claim 8 above, and further teaches “wherein the controller further instructs the camera to capture a new image after the communication interface ceases transmitting the information related to the subject of the third image to the at least one of the server or the user terminal (Young, Par. [0118] line 1 through Par. [0119] line 3 teaches recognizing and determining there is an abnormality based on the comparison of the previous stored data and the current data and transmitting abnormality 
Regarding claim 10, the combination of Young, Fisher, Dasgupta, High, and Artes teaches all the limitations of claim 7 above, and further teaches “wherein the one or more fourth images include at least one of an image related to a user of the cleaner or an image related to an animal allowed in the region in which the autonomous cleaner is located (Young, Par. [0163] lines 2-3 teaches the robot cleaner searching for a specific user such as a grandfather)”.
Regarding claim 11, the combination of Young, Fisher, Dasgupta, High, and Artes teaches all the limitations of claim 4 above, and further teaches “wherein the controller further instructs the communication interface to transmit the information related to the subject of the third image to the at least one of the server or the user terminal when the subject of the third image hinders movement of the cleaner (Artes, Par. [0035] lines 1-4 teaches a sensor unit recognizing obstructions in the environment not recorded on an existing map (third image difference data), and Par. [0066] lines 6-10 teaches, in the case when a living room couch is shifted so the robot cleaner cannot fit behind it (Par. [0065] lines 3-4), the robot informs the user via the human-machine interface and indicates a corresponding region)”.
Regarding claim 12, the combination of Young, Fisher, Dasgupta, High, and Artes teaches all the limitations of claim 4 above, and wherein the controller further instructs the communication interface to transmit the information related to the subject of the third image to the at least one of the server or the user terminal when the subject of the third image is one or more of a flame or smoke in the region (Young, Par. [0119] lines 1-3 teaches when an abnormality is determined (based on the third image indicating the difference) the controller transmits abnormality information to the notification target (user terminal, Par. [0123] lines 1-2), and Par. [0156] lines 1-2 teaches determining there is an abnormality when a fire is detected)”.
Regarding claim 13, the combination of Young, Fisher, Dasgupta, High, and Artes teaches all the limitations of claim 4 above, and further teaches “wherein when the subject of the third image is a window or door existing in the region, the controller further compares the first and second images to determine whether an open or closed state of the window or door has been changed (Artes, Par. [0030] lines 14-17 teaches combining a newly recorded temporary map (second image) and a corresponding permanent map (first image) to recognize possible differences (third image) that indicate obstructions (such as a door), and Par. [0072] lines 1-6 teaches a robot determines a door has been closed based on a comparison of the cleaning map carried out (where door is closed) and a reference map (where door is open))”.
Regarding claim 14, the combination of Young, Fisher, Dasgupta, High, and Artes teaches all the limitations of claim 13 above, and further teaches the controller “instructs the communication interface to transmit at least one of the first, second, or third images to the at least one of the server or the user terminal (Fisher, Fig. 5 shows user display 502 displaying image of detected spill, and Par. [0081] lines 29-30 teaches user interface communicating to robot through a server) when the open or closed state of the window or door has been changed (Artes, Par. [0030] lines 14-17 teaches combining a newly recorded temporary map (second image) and a corresponding permanent map (first image) to recognize possible differences (third image) that indicate obstructions (such as a door), and Par. [0072] lines 1-8 teaches a robot determines a door has been closed based on a comparison of the cleaning map carried out (where door is closed) and a reference map (where door is open) and informs the user via the human-machine interface)”.
Regarding claim 15, the combination of Young, Fisher, Dasgupta, High, and Artes teaches all the limitations of claim 4 above, and further teaches “wherein when the subject of the third image includes water in the region, the controller further compares a first portion of the region associated with water captured in the first image with a second portion of the region associated with water captured in the second image (Fisher, Par. [0136] lines 8-11 teaches taking a plurality of images of surface and spill and producing a differential between the images, and Par. [0060] lines 1-2 teaches spills can include liquids such as water)”.
Regarding claim 16, the combination of Young, Fisher, Dasgupta, High, and Artes teaches all the limitations of claim 15 above, and further teaches “wherein the controller determines that a water overflow has occurred in the region when a size of the first portion of the region associated with water is captured in the first image and a size of the second portion of the region associated with water is captured in the second image exceed a reference value (Fisher, Par. [0136] lines 4-15 teaches detecting a movement of a spill such as the spill expanding and determining a spill has occurred if a differential image between the first and second image of the spill and surface indicates movement (i.e. indicates the size of spill expanded), and Par. [0149] lines 1-7 uses thresholding segmentation to determine potential spills)”.
Regarding claim 17, the combination of Young, Fisher, Dasgupta, High, and Artes teaches all the limitations of claim 16 above, and further teaches “wherein the controller further instructs the communication interface to transmit at least one of the first, second, or third images to the at least one of the server and the user terminal based on determining that the water overflow has occurred in the region (Fisher, Fig. 5 shows user display 502 displaying image of spill, Par. [0136] lines 4-18 teaches detecting a movement of a spill such as the spill expanding (overflow), determining a spill has occurred if a differential image between the first and second image of the spill and surface indicates movement (i.e. indicates the size of spill expanded), and alerting a user using user display, and Par. [0081] lines 29-30 teaches user interface communicating to robot through a server)”.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (KR 10-2015-0126106 (Full English .
Regarding claim 19, the combination of Young, Fisher, Dasgupta, High, and Artes teaches all the limitations of claim 3 above, however the combination of Young, Fisher, Dasgupta, High, and Artes above does not explicitly teach “wherein the controller further instructs the camera to capture a new image when a difference between the first image and the second image is due to a change in an amount of light in the region”.
	From the same field of endeavor, Friedhoff teaches “wherein the controller further instructs the camera to capture a new image when a difference between the first image and the second image is due to a change in an amount of light in the region (Par. [0078] lines 1-11 teaches an imaging device incorporated into a cleaning robot that recognizes object boundaries without confusing the objects with their shadows and continues operating around them (i.e. recognizes a difference between a first and second image of an object is the shadow of the object and thus continues operations and capturing new images))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Young, Fisher, Dasgupta, High, and Artes to incorporate the teachings of Friedhoff to have the processor taught by the combination of Young, Fisher, Dasgupta, High, and Artes 
	The motivation for doing so would be for the robot not to confuse outlines of an object with their shadows (Friedhoff, Par. [0078] lines 3-4).
Regarding claim 20, the combination of Young, Fisher, Dasgupta, High, Artes, and Friedhoff teaches all the limitations of claim 19 above, and further teaches “wherein the controller further instructs the camera to capture a new image when the subject of the third image includes a shadow (Friedhoff, Par. [0078] lines 1-11 teaches an imaging device incorporated into a cleaning robot that recognizes object boundaries without confusing the objects with their shadows and continues operating around them (i.e. recognizes a difference between a first and second image of an object is the shadow of the object and thus continues operations and capturing new images))”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665